Name: Commission Regulation (EC) No 2104/96 of 31 October 1996 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  tariff policy;  regions of EU Member States;  economic policy
 Date Published: nan

 No L 282/48 EN Official Journal of the European Communities 1 . 11 . 96 COMMISSION REGULATION (EC) No 2104/96 of 31 October 1996 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows: 1 . In the first subparagraph of Article 1 ( 1 ), '1 November 1995 to 31 October 1996' is replaced by '1 November 1996 to 31 October 1997'. 2 . The Annex is replaced by the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 (3), as last amended by Regulation (EC) No 2545/95 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1995 to 31 October 1996; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1996/97 marketing year, a forecast supply balance must be established for the period 1 November 1996 to 31 October 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 1 . (2 ) OJ No L 260 , 31 . 10 . 1995, p . 10 . (') OJ No L 207, 23 . 7 . 1992, p. 18 . (4) OJ No L 260 , 31 . 10 . 1995, p . 43 . 1 . 11 . 96 EN Official Journal of the European Communities No L 282/49 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1996 to 31 October 1997 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 100 1509 10 90 900 Virgin olive oil in litres immediate containers holding more than 5  1509 90 00 100 Olive oil ('Riviera') than 5 litres in immediate containers holding no more 650 1509 90 00 900 Olive oil ('Riviera') in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in 5 litres immediate containers holding no more than  1510 00 90 900 Olive-residue oil in litres immediate containers holding more than 5  Total 750